MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                     FILED
regarded as precedent or cited before any
                                                                     Dec 21 2020, 10:00 am
court except for the purpose of establishing
the defense of res judicata, collateral                                   CLERK
                                                                      Indiana Supreme Court
estoppel, or the law of the case.                                        Court of Appeals
                                                                           and Tax Court




ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Joel C. Wieneke                                         Curtis T. Hill, Jr.
Wieneke Law Office, LLC                                 Attorney General of Indiana
Brooklyn, Indiana
                                                        Jodi Kathryn Stein
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

J.B.E.,                                                 December 21, 2020
Appellant-Respondent,                                   Court of Appeals Case No.
                                                        20A-JV-1262
        v.                                              Appeal from the Greene Circuit
                                                        Court
State of Indiana,                                       The Honorable Erik C. Allen,
Appellee-Petitioner,                                    Judge
                                                        Trial Court Cause Nos.
                                                        28C01-2001-JS-1
                                                        28C01-2006-JD-23



Robb, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020             Page 1 of 22
                               Case Summary and Issues
[1]   J.B.E. appeals the juvenile court’s order awarding wardship of her to the

      Indiana Department of Correction (“DOC”) for housing in a correctional

      facility for children. J.B.E. raises several issues for our review which we restate

      as: (1) whether the juvenile court abused its discretion by placing her in the

      DOC; and (2) whether J.B.E.’s placement in the DOC violates certain

      provisions of the state and federal constitutions. Concluding the juvenile court

      did not abuse its discretion and J.B.E.’s placement was not unconstitutional, we

      affirm.



                            Facts and Procedural History
[2]   On December 19, 2019, J.B.H. contacted the Greene County Sheriff’s

      Department and reported that her fourteen-year-old daughter, J.B.E., was

      missing. Around the same time, fifteen-year-old S.M, J.B.E.’s girlfriend, was

      also reported missing.


[3]   The next day, J.B.E. and S.M. were located at a friend’s house. A sheriff took

      them to the department, where they spoke to the juvenile probation officer and

      were then released to their parents. On January 10, 2020, in Cause No. 28C01-

      2001-JS-1 (“Cause No. JS-1”), the State filed a petition alleging J.B.E. was a

      delinquent child for committing the status offense of leaving home without

      reasonable cause and permission of a parent.




      Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 2 of 22
[4]   A fact-finding hearing was held on March 10 during which J.B.E. admitted to

      the allegations in the petition. On March 20, the juvenile court entered a

      dispositional decree adjudicating J.B.E. a delinquent child for the offense of

      running away, ordering J.B.E. to be on supervised probation for nine months,

      and finding that J.B.E. “has become a chronic runaway in the month of

      December, 2019 generating 3 calls to the Sheriff’s Department to locate her.

      Her mother is very concerned about impulsiveness and inability to follow

      reasonable requests.” Appellant’s Appendix, Volume II at 43-44. Because of

      the discord between J.B.E. and her mother, J.B.E. was placed in the care and

      custody of Kimberly McGuire, a family friend, and ordered to participate in

      individual and family therapy, maintain good behavior, refrain from running

      away or violating the law, and obey all rules and regulations imposed on her.

      See id. at 47.


[5]   On March 27, J.B.E. hid her sister and S.M., two runaway juveniles, in

      McGuire’s home without McGuire’s knowledge. On March 28 and April 1,

      law enforcement officers checked McGuire’s home but did not find the missing

      juveniles. Later on April 1, officers discovered evidence that the juveniles had

      been in the home and J.B.E. admitted that they had been there the entire time

      without McGuire’s knowledge. In response to these events, on April 7, J.B.E.’s

      probation officer, Julie Johnson, filed a Verified Petition for Modification of

      Dispositional Decree asking the juvenile court to review J.B.E.’s placement due

      to McGuire’s “concerns about her ability to monitor [J.B.E.]’s behavior” and




      Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 3 of 22
      J.B.E. may need to be in “a more secure placement with 24-hour supervision.”
Id. at 49.


[6]   A hearing on the motion was held on May 12. Johnson recommended that

      J.B.E. be placed in emergency shelter care at Open Arms Christian Ministries

      Group Home for Girls where she could receive services and her mother would

      have regular contact with the facility. The juvenile court took the matter under

      advisement and on May 18, issued its Order for Emergency Shelter Care

      removing J.B.E. from McGuire’s home and placing J.B.E. at Open Arms

      Group Home for no more than twenty days. The same day, a detective with

      the Greene County Sheriff’s Department went to McGuire’s home to transport

      J.B.E. to Open Arms. Upon arrival, the detective allowed J.B.E. to gather her

      personal items from her bedroom. When J.B.E. did not timely return, the

      detective went to her bedroom to investigate and discovered it was locked.

      After gaining entry, the detective went into the room and found the window

      open. J.B.E. had fled from the house by jumping out of her second story

      bedroom window. After she fled, J.B.E. reached out to her sister and mother

      via social media and reported, “I love you and I am safe.” Id. at 56. Officers

      began searching for J.B.E.


[7]   Based on J.B.E.’s flight, on May 19, Johnson filed an amended petition to

      modify the dispositional decree. Four days after she fled, J.B.E. was located in

      Bloomington, where Johnson suspected J.B.E. had been around unsafe

      individuals. After J.B.E. was located, a GPS monitoring bracelet was placed on

      her ankle. Shortly thereafter, J.B.E. attempted suicide and was taken to

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 4 of 22
      Meadows Hospital for her own safety and for a diagnostic evaluation. On May

      26, while still in the hospital, J.B.E. removed her GPS monitoring bracelet by

      “chewing it off[,]” which caused damage to the device. Id. at 68.


[8]   On May 28, the juvenile court held a hearing on the amended petition. During

      the hearing, J.B.E. admitted to the allegations in the petition and consented to

      placement at Valle Vista Health Systems,1 Children and Adolescent Unit to be

      evaluated. The juvenile court provided J.B.E. with a written warning of the

      consequences for violating her placement. The juvenile court read the warning

      and provided her with a physical copy. The juvenile court also summarized the

      warning:


               In short, what that means now, once you’re being placed at
               Valley [sic] Vista, if you do not follow the rules and you runaway
               [sic] again, now as a status offender, I can put you in a locked
               facility, up to and including the [DOC] or Girls’ School Facility.
               And I want you to understand that. And you have pushed us to
               a point where we would have zero other options.


      Transcript of Evidence, Volume 2 at 71.


[9]   The next day, J.B.E. was placed at Valle Vista. Several days later, on June 3,

      an administrator at Valle Vista contacted Johnson and requested that J.B.E. be

      immediately removed from the facility. The administrator reported that




      1
        Throughout the record, this facility is also referred to as “Valley Vista.” Although it is unclear from the
      record which is correct, we refer to this facility as “Valle Vista” throughout this opinion, as this is the name
      that appears in the June 3, 2020 Verified Petition for Modification of Dispositional Decree.

      Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020                    Page 5 of 22
       J.B.E.’s behavior “posed a significant safety risk to herself and other residents.

       She has repeatedly broken through the unit doors, eloping from the unit and

       allowing other youth to be exposed to unsecured areas[.]” Appellant’s App.,

       Vol. II at 68. It was also reported that J.B.E. “jumped a fence after eloping

       from the unit and began climbing towards the roof, requiring physical

       intervention from our staff to ensure her safety” and she had repeatedly

       engaged in property destruction, including dismantling doors. Id. Due to

       J.B.E.’s high risk behavior, the facility requested her immediate removal and

       recommended that she be placed in a locked and secure setting.


[10]   The same day, Johnson filed a third verified petition for modification of the

       dispositional order, stating she believed J.B.E. needed to be placed in the

       Indiana Girls School. Also that day, the State filed a petition alleging J.B.E. to

       be a delinquent child for acts that would constitute criminal mischief, a Class B

       misdemeanor, if committed by an adult. A separate cause number was

       assigned for the charge: Cause No. 28C01-2006-JD-23 (“Cause No. JD-23”).

       The State alleged J.B.E. recklessly, knowingly, or intentionally damaged or

       defaced Greene County Community Corrections’ property by biting and

       damaging the ankle strap of her GPS monitoring device. See id. at 96.


[11]   On June 8, the juvenile court held an initial hearing on the State’s new petition

       in Cause No. JD-23 and the petition to modify the dispositional decree in

       Cause No. JS-1. At the hearing, J.B.E. admitted to the new allegations.

       Johnson recommended that J.B.E. be committed to the DOC for placement in

       the Indiana Girls’ School. She testified that

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 6 of 22
               [J.B.E. has] earned this road and she needs to pave it. . . .We’ve
               chased her all over Bloomington, sixteen hours of overtime last
               time looking for her because she jumped out of a window, when
               the officer was clearly being nice to her and allowed her to gather
               her belongings. Running with people who are extremely
               dangerous, doesn’t care how it affects her family, her mom, her
               siblings – only when we’re here today, now she wants to follow
               the rules, and . . . her behavior has not indicated that. So, I feel
               like she’ll be safe at Girls’ School. We’ll know where she’s at.
               She can’t get away [and s]he’ll have to complete the program. I
               hope she takes that to heart and does that, but I think at this
               point, that’s the only available opportunity for [her].


       Tr., Vol. 2 at 88. J.B.E. also testified. When asked why she removed the GPS

       device, she responded, “I don’t know what I was thinking.” Id. at 82. J.B.E.

       proposed being placed in a residential group home.


[12]   Ultimately, the juvenile court decided it was in J.B.E.’s best interest to be

       placed in the DOC, reasoning that:


               [T]here is only one decision, one option. [Y]ou had an
               opportunity initially to . . . stay home, but that wasn’t what you
               wanted to do. You had the kinship placement, that turned out
               not to be a good situation. But, didn’t recognize that. When
               ordered, you removed from that and placed at Open Arms, you
               jumped out the window, again, and took off, put yourself and
               others at risk. Over a period of days, . . . trying to track you
               down, and finally, I think, you turned yourself in at that point,
               made arrangements to . . . be picked up. And, then Valley [sic]
               Vista was a place that I believe would really meet your needs,
               and it was . . . a locked facility, which was important, but less
               restrictive than detention or [DOC] and that couldn’t even get off
               the ground before that placement blew up. [T]he problem is each
               step of the way you have not complied with the . . . rules or the

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 7 of 22
        orders of the court in some circumstances and continue to put
        yourself and others at risk. And, a less restrictive placement than
        a locked facility . . . put you at risk and would not be meeting
        your needs, because it gives you the freedom right now to avoid
        doing what you have to do. And, right now you can’t handle
        that freedom. So, I mean, . . . there is no other option. I wish
        there was a . . . different option of a . . . residential placement,
        but there’s not right now. [T]his has been a stair step process,
        quickly elevating to the point that the [DOC], Girls’ School
        Facility is the only option we have to ensure your wellbeing, to
        ensure proper services are provided. And, I want you to
        understand that the placement that I’m going to order there is
        going to be dependent upon you, and the duration of it – how
        you do, how you handle yourself, how you respond to things. . . .
        The way you get out is you earn your way out by complying and
        doing what you need to do and, . . . working the services and the
        programs there[.] Because if you do not do that, the longer you
        will stay. . . . [T]his isn’t necessarily punishment – now certainly
        by virtue of what it is and a locked facility and all that, there’s an
        element that is punishment just because it is what it is, but the
        purpose is to help you. Okay? Help you and your family. . . .
        I’m asking you to . . . give it your best shot . . . [f]or you. You
        deserve that. And, you need this to protect yourself and to
        improve yourself.
Id. at 95-97. The juvenile court subsequently issued its written dispositional

order placing J.B.E. in the DOC for an indeterminate period. J.B.E. now

appeals. Additional facts will be provided as necessary.



                          Discussion and Decision



Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 8 of 22
                                     I. Dispositional Decree
                                      A. Standard of Review
[13]   The disposition of a juvenile adjudicated a delinquent is a matter committed to

       the sound discretion of the juvenile court. A.C. v. State, 144 N.E.3d 810, 812

       (Ind. Ct. App. 2020). The juvenile court is afforded wide latitude and great

       flexibility in its dealings with juveniles; however, its goal is to rehabilitate rather

       than punish. D.S. v. State, 829 N.E.2d 1081, 1085 (Ind. Ct. App. 2005). The

       juvenile court’s discretion is subject to the statutory considerations of the

       welfare of the child, the safety of the community, and the legislative policy

       favoring the least harsh disposition. R.H. v. State, 937 N.E.2d 386, 388 (Ind. Ct.

       App. 2010); see also Ind. Code § 31-37-18-6. An abuse of discretion occurs when

       the juvenile court’s decision is clearly erroneous and against the logic and effect

       of the facts and circumstances before it or the reasonable, probable, and actual

       inferences that can be drawn therefrom. M.C. v. State, 134 N.E.3d 453, 458

       (Ind. Ct. App. 2019), trans. denied, cert. denied, --- U.S. ---, 2020 WL 6121643

       (Oct. 19, 2020).


                                  B. Commitment to the DOC
[14]   J.B.E. argues the juvenile court abused its discretion by committing her to the

       DOC because her “misconduct did not justify such a harsh sanction, which was

       inconsistent with the juvenile code and [her] history, circumstances, best

       interests, and risk posed to the community.” Brief of the Appellant at 16. We

       disagree.


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 9 of 22
[15]   Indiana Code section 31-37-18-6 sets forth several factors a juvenile court must

       consider in entering a dispositional decree:


               If consistent with the safety of the community and the best
               interest of the child, the juvenile court shall enter a dispositional
               decree that:


               (1) is:


                         (A) in the least restrictive (most family like) and most
                         appropriate setting available; and


                         (B) close to the parents’ home, consistent with the best
                         interest and special needs of the child;


               (2) least interferes with family autonomy;


               (3) is least disruptive of family life;


               (4) imposes the least restraint on the freedom of the child and the
               child’s parent, guardian, or custodian; and


               (5) provides a reasonable opportunity for participation by the
               child’s parent, guardian, or custodian.


[16]   There is no question that the statute requires the juvenile court to select the least

       restrictive placement in most situations, but in certain circumstances, a more

       restrictive placement might be appropriate. K.A. v. State, 775 N.E.2d 382, 386-

       87 (Ind. Ct. App. 2002), trans. denied. Specifically, it is appropriate when the

       best interest of the child and the safety of the community is better served by a


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 10 of 22
       more restrictive placement. C.C. v. State, 831 N.E.2d 215, 219 (Ind. Ct. App.

       2005); Ind. Code § 31-37-18-6.


[17]   J.B.E. first argues that she was committed to DOC for her status offenses of

       running away, which is not authorized by statute. She claims, “[T]he act

       alleged to constitute Criminal Mischief was just an incidental part of [her]

       efforts to run away – not an independent offense in itself.” Br. of the Appellant

       at 19. J.B.E. is correct that a juvenile adjudicated for a status offense, such as

       running away, cannot be committed to the DOC. See Ind. Code § 31-37-19-1.

       However, as J.B.E. acknowledges, the juvenile court has the authority to

       commit a juvenile to the DOC for the commission of delinquent acts. Ind.

       Code § 31-37-19-6(b)(2)(A)(i).


[18]   Contrary to J.B.E.’s assertion, she was not committed to the DOC for her status

       offenses. We agree with the State that “[i]t was only after all of [J.B.E.’s]

       placements failed under [Cause No.] JS-1 and [J.B.E.] committed the new

       delinquent act of criminal mischief under [Cause No.] JD-23 that the juvenile

       court awarded commitment to the DOC.” State’s Brief of Appellee at 20

       (footnote omitted).


[19]   J.B.E.’s recent contact with our juvenile justice system began with her running

       away with her girlfriend in December 2019. She was adjudicated a delinquent

       child for her status offense, which resulted in her kinship placement with

       McGuire in March 2020. During this time, J.B.E. was required to participate in

       therapy, maintain good behavior, obey rules, and refrain from running away or


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 11 of 22
       violating the law. Two weeks into this placement, J.B.E. hid two runaway

       juveniles in McGuire’s house without McGuire’s knowledge. As a result, the

       juvenile court issued an Order for Emergency Shelter Care removing J.B.E.

       from McGuire’s home and placing her in Open Arms group home, a more

       secure facility with supervision and services. When a detective arrived at

       McGuire’s house to transport J.B.E. to the facility, he allowed her to gather

       some personal belongings. Instead of complying, J.B.E. jumped from her

       second story bedroom window and fled. Four days later, J.B.E. was found. A

       GPS monitoring device was placed on J.B.E.’s ankle and shortly thereafter, she

       attempted suicide and was taken to the hospital. At the hospital, J.B.E. chewed

       off the monitoring device, which caused damage to it. The juvenile court

       modified its dispositional order to place J.B.E. at Valle Vista, a residential

       treatment facility. J.B.E. was there from May 29 to June 3, at which time the

       facility requested J.B.E.’s immediate removal because she posed a risk to herself

       and others. The State then filed a petition alleging J.B.E. committed the

       delinquent act of criminal mischief, a Class B misdemeanor if committed by an

       adult. At the hearing addressing the new petition, as well as another petition to

       modify the dispositional decree, J.B.E. admitted to the allegations and was

       adjudicated a delinquent child.


[20]   It was only after all of these failed less restrictive placements and the newly

       committed delinquent act that the juvenile court believed it had no other option

       but to place J.B.E. in the DOC for her own safety and the safety of the

       community. The juvenile court explained that J.B.E. has continued to put


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 12 of 22
       herself and others at risk and anything other than a locked facility would be a

       disservice “because it [would] put you at risk and would not be meeting your

       needs, because it gives you the freedom right now to avoid doing what you

       have to do. And, right now you can’t handle that freedom.” Tr., Vol. 2 at 96.

       The juvenile court even stated that “there is no other option. I wish there was a

       . . . different option of a . . . residential placement, but there’s not right now.

       [T]his has been a stair step process, quickly elevating to the point that the

       [DOC], Girls’ School Facility is the only option we have to ensure your

       wellbeing, to ensure proper services are provided.” Id.


[21]   J.B.E. claims “[p]lacement at a treatment facility would be least disruptive of

       family life, impose the least restraint on [her] freedom . . ., and provide a

       reasonable opportunity for participation by [her] family.” Br. of the Appellant

       at 23. But J.B.E. now fails to acknowledge that she was placed in a treatment

       facility for several days before the facility administrator requested J.B.E.’s

       immediate removal due to her behavior, which posed a risk to herself and

       others. J.B.E. also claims there were other less restrictive options that her

       probation officer did not pursue. At the initial hearing on the new petition for

       delinquency and modification of the dispositional order, Johnson testified that

       she checked with one facility, Lutherwood, but it had a wait list. See Tr., Vol. 2

       at 87. She also testified there was one outstanding facility she had not

       contacted, but it was a five- or six-hour drive and did not want to ask the sheriff

       to drive J.B.E. that far for her to only last a few days. She did not know

       whether the facility had a wait list or whether they would accept J.B.E. See id.


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 13 of 22
       at 88. However, Indiana Code section 31-37-18-6 only requires the juvenile

       court to select the least restrictive placement if it is in the best interest of the

       juvenile and the community. And there is no requirement that a juvenile court

       needs to have exhausted all available less restrictive placements before

       committing a juvenile to the DOC.


[22]   As our supreme court has explained,


               The nature of the juvenile process is rehabilitation and aid to the
               juvenile to direct his behavior so that he will not later become a
               criminal. . . . When a juvenile is found to be delinquent, a
               program is attempted to deter him from going further in that
               direction in the hope that he can straighten out his life before the
               stigma of criminal conviction and the resultant detriment to
               society is realized. In contrast, when an adult is convicted of a
               crime, the conviction is a stigma that follows him through life,
               creating many roadblocks to rehabilitation. In addition to the
               general stigma of being an “ex-con”, or a felon, the conviction
               subjects him to being found a habitual criminal if he later
               commits additional felonies, and affects his credibility as a
               witness in future trials. The Legislature purposely designed the
               procedures of juvenile determinations so that these problems are
               not visited on those found to be juvenile delinquents in a juvenile
               court.


       Jordan v. State, 512 N.E.2d 407, 408-09 (Ind. 1987) (emphasis added).


[23]   J.B.E. was not committed to the DOC as punishment. She was sent there for

       the sole purpose of reforming her behavior and protecting her and the

       community. We acknowledge that the offenses committed by J.B.E., in

       isolation, are relatively minor; however, when considering her history as a


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 14 of 22
       whole and the fact that other less restrictive placements have not succeeded in

       reforming J.B.E., the juvenile court had no other option but to place her in the

       DOC. Ultimately, the record supports the juvenile court’s conclusion that a

       more restrictive placement for J.B.E., a secure facility where she can engage in

       rehabilitative services, was in the best interest of herself and the community.

       Therefore, we cannot conclude the juvenile court abused its discretion by

       committing J.B.E. to the DOC.


                                   III. Constitutional Issues
[24]   J.B.E. also raises several state and federal constitutional claims she

       acknowledges were not raised to the juvenile court. Therefore, the State argues

       J.B.E. has waived appellate review of these issues. See State’s Br. of Appellee at

       23, 31. However,


               our Supreme Court has determined that “[e]ven though the
               general rule is that failure to challenge the constitutionality of a
               statute at trial results in waiver of review on appeal, this Court as
               well as the Court of Appeals has long exercised its discretion to
               address the merits of a party’s constitutional claim
               notwithstanding waiver.”


       M.C., 134 N.E.3d at 459 (quoting Plank v. Cmty. Hosps. of Ind., Inc., 981 N.E.2d
49, 53 (Ind. 2013)). We exercise our discretion to review J.B.E.’s claims.




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 15 of 22
         A. Federal Equal Protection and Article 1, section 23 of the
                           Indiana Constitution
[25]   J.B.E. contends that the statutory framework authorizing her commitment to

       the DOC is unconstitutional under the federal Equal Protection clause and

       Article 1, section 23 of the Indiana Constitution because “[t]he juvenile court

       imposed greater restrictions on [her] liberty than an adult would have suffered

       for the same misconduct.” Br. of the Appellant at 25. We disagree.


[26]   The Fourteenth Amendment to the United States Constitution prohibits states

       from “deny[ing] to any person within its jurisdiction the equal protection of the

       laws.” J.B.E. claims that a strict scrutiny analysis applies to the Equal

       Protection Clause of the Fourteenth Amendment. However, the United States

       Supreme Court has rejected age as a suspect class, stating that “[o]ld age . . .

       does not define a discrete and insular minority because all persons, if they live

       out their normal life spans, will experience it.” Kimel v. Florida Bd. of Regents,

       528 U.S. 62, 83 (2000). As such, it has held that “States may discriminate on

       the basis of age without offending the Fourteenth Amendment if the age

       classification in question is rationally related to a legitimate state interest.” Id.

       (emphasis added). Therefore, because our juvenile justice statutes do not

       involve a suspect classification, rational basis review applies and J.B.E. “must

       demonstrate that there is no rational basis to treat juvenile delinquents

       differently than adult offenders.” M.C., 134 N.E.3d at 460.


[27]   This court recently addressed this very question in M.C., in which M.C., a

       juvenile, had been committed to the DOC after his continued marijuana use,

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 16 of 22
       commission of additional offenses, theft, and failed less restrictive placements.
Id. at 457-59. M.C. challenged the juvenile court’s disposition placing him in

       the DOC arguing that the imposition of greater restrictions on a juvenile than

       an adult violated equal protection principles under the Fourteenth Amendment

       and Article 1, section 23 of our state constitution. Id. at 460. We rejected

       M.C.’s argument and reemphasized that the juvenile system’s goal is

       reformation and rehabilitation of juveniles, a juvenile court’s dispositional

       options do not amount to “‘sentences’ for ‘crimes[,]’” and instead of

       punishment, commitment to the DOC ensures that a juvenile receives the

       rehabilitative counseling needed in a secure environment. Id. at 461. As a

       result, we concluded that “disparate treatment between adults and juvenile

       offenders is required to address the nuances of youth” and are “rationally

       related to the goal of ensuring rehabilitation of juveniles.” Id. And thus, the

       disparate treatment of juveniles does not violate the Equal Protection Clause of

       the Fourteenth Amendment. Id. We find M.C.’s well-reasoned analysis

       applicable here.2


[28]   In an attempt to distinguish M.C., J.B.E. claims that her conduct was much less

       severe. However, given the underlying rationale for treating juveniles

       differently, we are unpersuaded that the degree of her conduct impacts our

       analysis. Here, the juvenile court resorted to the DOC for the sole purpose of




       2
           J.B.E. respectfully claims M.C. was wrongly decided. We disagree.


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 17 of 22
       reforming J.B.E.’s behavior before she reached adulthood because her

       placements in less-restrictive environments failed and the juvenile court had no

       other option to ensure her safety and the safety of the community. See id.


[29]   Similarly, J.B.E. also argues her commitment to the DOC violates the privileges

       and immunities clause of Article 1, section 23 of the Indiana Constitution,

       which provides: “The General Assembly shall not grant to any citizen, or class

       of citizens, privileges or immunities, which, upon the same terms, shall not

       equally belong to all citizens.” The section imposes two requirements on

       statutes that grant unequal privileges and immunities: (1) “the disparate

       treatment accorded by the legislation must be reasonably related to inherent

       characteristics [that] distinguish the unequally treated classes”; and (2) “the

       preferential treatment must be uniformly applicable and equally available to all

       persons similarly situated.” Ledbetter v. Hunter, 842 N.E.2d 810, 812 (Ind. 2006)

       (quoting Collins v. Day, 644 N.E.2d 72, 80 (Ind. 1994)). Each prong has two

       requirements. Id. at 813. The first prong requires that (a) the classification be

       based on “distinctive, inherent characteristics that rationally distinguish the

       unequally treated class[;]” and (b) the disparate treatment be reasonably related

       to the distinguishing characteristics. Id. (quotation omitted). And the second

       prong requires that (a) any privileged classification be open to any and all

       persons who share the inherent characteristics that distinguish and justify such

       classification; and (b) the special treatment be extended equally to all persons in

       such classification. Id. In applying this standard, “courts must accord

       considerable deference to the manner in which the legislature has balanced the


       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 18 of 22
       competing interests involved [and] so long as the classification is based upon

       substantial distinctions with reference to the subject matter, we will not

       substitute our judgment for that of the legislature[.]” Id.


[30]   Applying this standard, the M.C. court held, and we agree that “distinguishing

       between juvenile delinquents and adult offenders is rationally related to the goal

       of promoting rehabilitation among juvenile delinquents. Restrictive

       placements, including the DOC, can promote rehabilitation and the policy of

       individual accountability.” 134 N.E.3d at 462. Here, J.B.E.’s commitment to

       the DOC will allow her to obtain the rehabilitative services she needs to change

       her behavior and, as the juvenile court noted, the duration of J.B.E.’s

       commitment is within her control. Once she has been rehabilitated, she will be

       released. We cannot conclude her commitment to the DOC violates the

       privileges and immunities clause of our constitution.


[31]   In sum, the juvenile statutes authorizing J.B.E.’s placement in the DOC do not

       violate the principles of the Fourteenth Amendment or Article 1, section 23 of

       the Indiana Constitution.


                  B. Eighth Amendment and Article 1, section 16
[32]   J.B.E. also challenges the constitutionality of her commitment to the DOC

       under the cruel and unusual punishment clause of the Eighth Amendment and

       the proportionality clause of the Indiana Constitution, Article 1, section 16.


[33]   The Eighth Amendment to the United States Constitution provides, “Excessive

       bail shall not be required, nor excessive fines imposed, nor cruel and unusual
       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 19 of 22
       punishments inflicted.” Proportionality is central and “[e]mbodied in the . . .

       ban on cruel and unusual punishments is the precept of justice that punishment

       for crime should be graduated and proportioned to [the] offense.” Graham v.

       Florida, 560 U.S. 48, 59 (2010) (internal quotation omitted). The clause applies

       to the criminal process, namely direct actions by the government to inflict

       punishment. M.C., 134 N.E.3d at 463. Similarly, Article 1, section 16 of our

       constitution provides, in part, “Cruel and unusual punishments shall not be

       inflicted. All penalties shall be proportioned to the nature of the offense.”


[34]   However, our supreme court has made it clear that “a juvenile case is a civil

       and not a criminal matter. Juvenile adjudications do not constitute criminal

       convictions.” Jordan, 512 N.E.2d at 408. Accordingly, “[n]one of the[ ]

       commitments [available to the juvenile court] are considered sentences.” Id. In

       M.C., we acknowledged that our supreme court has not yet specifically

       addressed whether the Eighth Amendment is applicable to delinquency

       proceedings. M.C., 134 N.E.3d at 463. Instead, the panel relied on In re Rodney

       H., 861 N.E.2d 623, 629-30 (Ill. 2006), an Illinois Supreme Court case that held

       that juvenile delinquency proceedings do not implicate the Eighth Amendment

       because the purpose of a delinquency petition is to rehabilitate, not punish. Id.

       Applying that reasoning, we concluded the same, stating that


               our General Assembly has codified the goal of the juvenile
               system by requiring juvenile courts to consider the needs of the
               child, efforts made to prevent removal from the parents, and
               various services that must be offered to juvenile offenders. I.C. §
               31-37-18-9. Furthermore, our legislature has imposed strict

       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 20 of 22
               requirements on juvenile facilities to provide recreation,
               education, counseling, and health care that must be operated by
               qualified staff to provide such programs and treatment. See I.C. §
               31-37-19-21. Delinquency actions are designed to rehabilitate
               and correct, and they encourage juveniles to “straighten out
               [their lives] before the stigma of criminal conviction and the
               resultant detriment to society is realized.” Jordan[, 512 N.E.2d at
               409]. Indeed, Article 9, [s]ection 2 of the Indiana Constitution
               states “The General Assembly shall provide institutions for the
               correction and reformation of juvenile offenders.”
Id. at 463-64 (footnote omitted). Therefore, we held that the juvenile court’s

       dispositional order was not a penalty or punishment implicating the Eighth

       Amendment and the appellant’s argument that commitment to the DOC

       violated Article 1, section 16 of our state constitution unavailing. Id. at 464.


[35]   We conclude the same here. J.B.E.’s commitment to the DOC is not a

       punishment within the meaning of the Eighth Amendment or Article 1, section

       16 of the Indiana Constitution.



                                              Conclusion
[36]   For the reasons set forth above, we conclude the juvenile court did not abuse its

       discretion by placing J.B.E. in the DOC. We also conclude that our juvenile

       statutes do not violate the equal protection or privileges and immunities

       principles under the Fourteenth Amendment or Article 1, section 23 of the

       Indiana Constitution, or the cruel and unusual punishment clause of the Eighth

       Amendment or Article 1, section 16 of the Indiana Constitution. Therefore, we

       affirm.
       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 21 of 22
[37]   Affirmed.


       Crone, J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-JV-1262 | December 21, 2020   Page 22 of 22